DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/27/2021 has been entered.

Response to Amendment
This office action is in response to Applicant’s amendment filed 12/27/2021
Claims 1, 3, 6-7, 9, and 12-13 are amended.
Claims 16-19 are newly added. 
Claims 1-19 are pending.

Response to Arguments	
Applicant’s arguments with respect to amended claims 1 and 13 filed 5/24/2018 have been considered but are moot because the arguments do not apply to the combination of references being used in the current rejection. Specifically, Applicant’s arguments are directed towards Horsewell (p. 7) which is not used in the current rejection, and that Horsewell teaches away from the teachings of Richardson, which does is moot without the combination of Horsewell and Richardson. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-19 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1 and 12, the claim limitation “a substantially transparent polyermic film” is indefinite because the term “substantially” is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Therefore, claims 1-11 and 13-19 are rejected for their dependencies.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-15 and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2012/0305014) in view of Luke (US 4104431) and Manjiklan (US 3909279).
Regarding claims 1 and 12, Richardson discloses a filter (abstract; “mouthpiece”) for a smoking article (abstract; see Fig. 5) and a method for producing the same (para. 1; see Fig. 6) comprising:
providing filter plugs (104a, 104b; Fig. 5-6; “at least one mouthpiece element”);
providing an outer plug wrap (105) made of a transparent material (para. 48), the transparent material being a cellulose acetate film (para. 71; “a polymeric film of an acetate ester of cellulose”) circumscribing the filter plugs (para. 48; “wrapped around the at least one mouthpiece element”) such that the outer plug wrap is secured in place along a lap seam (para. 52; see Fig. 6; “first and second opposed edges…overlap with each other along a longitudinal overlapping region”),
wherein the lap seam is formed in an appropriate manner (not shown; para. 52; “seam”) such as with adhesive (para. 5; “an agent”).
However, Richardson is silent as to the seam being a substantially transparent seam formed by disposing an agent comprising an ester of glycerol. The Examiner notes that Richardson does not explicitly teach what adhesive is used to form the lap seam.
Luke teaches a porous wrapping material for a cigarette filter (abstract) comprising a web (2; Fig. 2) comprising a line of seam adhesive (5’; “disposed along the first and second edges”) and a line of filter-anchoring adhesive (6’), the adhesive being including cellulose acetate dissolved in triacetin (col. 3, ll. 33-37; “an agent comprising an ester of glycerol”). 
Manjiklan further teaches a composition for bonding (abstract) membrane material made of cellulose acetate (col. 1, ll. 12-24) and using a bonding agent to seal the edges or surfaces of the membrane to other portions of the membrane (col. 1, ll. 47-51), the bonding agent including triacetin (col. 2, l. 4; “an agent comprising an ester of glycerol”) a propyl alcohol (col. 2, l. 11), and cellulose acetate (col. 2, l. 16).

Regarding the claim limitation “a substantially transparent seam,” since modified Richardson discloses the same cellulose acetate polymeric film and triacetin agent as claimed in claims 2-3 and 8, the filter rod of modified Richardson is expected to include a substantially transparent seam since the claimed and prior art products have identical structure and composition. “Where the claimed and prior art products are identical or substantially identical in structure or composition, or are produced by identical or substantially identical processes, a prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01(I). 
Regarding claim 2-3 and 15, modified Richardson discloses an outer plug wrap (105)  being a cellulose acetate film (para. 71; “cellulose acetate” and “consists essentially of a film of an acetate ester of cellulose”). 
Regarding claim 4, modified Richardson discloses two filter plugs (104a, 104b; Fig. 5; para. 48; “at least one plug of filtration material”).
Regarding claim 5, modified Richardson discloses the plugs (104a, 104b) are spaced from each other to define a cavity (104c) therebetween (para. 48; see Fig. 5). 
Regarding claim 6, the claim limitation “wherein a transparency level of the overlapping region of the substantially transparent polymeric film is within 10 percent of a transparency level of the remainder of the substantially transparent polymeric film,” since modified Richardson discloses the same cellulose acetate polymeric film and triacetin agent as claimed in claims 2-3 and 8, the filter rod of modified Richardson is expected to include a substantially transparent seam since the claimed and prior art prima facie case of either anticipation or obviousness has been established.” See MPEP 2112.01(I). 
Regarding claim 8, modified Richardson discloses the adhesive comprises triacetin (Manjiklan, col. 2, l. 4; Luke, col. 3, ll. 33-37).
Regarding claim 9, modified Richardson further discloses a first tipping wrapper (106a; “paper wrapper”) and second tipping wrapper (106b) wrapped around the plug wrap (see Fig. 5; “circumscribing at least a portion of the substantially transparent polymeric film”) so as to form a gap (106c) between the first and second tipping wrappers (para. 48) such that the cavity (104c) is visible through the window formed (para. 48). 
Regarding claim 10, modified Richardson further discloses a tobacco rod (102; “aerosol generating substrate”) in axial alignment with the filter plugs (104a, 104b; see Fig. 5). 
Regarding claim 11, modified Richardson discloses a first tipping wrapper (106a; “a paper wrapper”) is joins the filter to the tobacco rod (para. 48; “secures the mouthpiece to the aerosol generating substrate”). 
Regarding claim 13, modified Richardson is silent as to heating to a temperature of 70-80 °C.
Luke further teaches a method of producing tobacco-smoke filters (abstract) wherein the required temperature of the projection portions (32) depend upon the characteristics of the material of the rods and their residence time in the stator and should be between the softening and scorching temperatures of that material (Column 4, lines 14-25).
It would have been obvious to said skilled artisan to have optimized the temperature of the hot-shaping process within the prior art conditions of between the softening temperature and scorching temperature of cellulose acetate as suggested in Luke because “where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.” See MPEP 2144.05(II)(A).
Regarding claim 14, modified Richardson is silent as to applying a compressive force to the longitudinal overlapping region. 

It would have been obvious to said skilled artisan to have applied the known method of applying moderate pressure as in Manjiklan to the known method of modified Richardson in order to effectuate sealing of the edges (Manjiklan; col. 2, ll. 61-62). 
Regarding claim 17, modified Richardson discloses a line of seam adhesive (Luke; 5’).
Regarding claim 18, modified Richardson discloses the line of seam adhesive are 3 mm wide (Luke; col. 2, ll. 55).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2012/0305014) in view of Luke (US 4104431) and Manjiklan (US 3909279) as applied to claim 1 above, and further in view of Kaljura et al. (US 2014/02384125).

Regarding claim 7, modified Richardson discloses the mouthpiece as discussed above with respect to claim 1 comprising the outer plug wrap (105) made of cellulose acetate film (para. 71).
However, modified Richardson does not explicitly teach the transparent polymeric film has a thickness of between 10 microns and 100 microns. Specifically, Richardson does not teach the thickness of the cellulose acetate film. 
Kaljura teaches a smoking article (title) the smoking article (Fig. 12) comprising an inner wrap of sheet material (para. 164), or the sheet material defining the indexing surface may directly surround and retain the filtration material (i.e. function as a plug wrap) (para. 166) wherein the sheet material is cast cellulose acetate film, for example Clarifoil, having a thickness of between 20-50 µm (para. 225, 233).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plug wrap of Richardson to have a thickness of 20-50 µm as in Kaljura because (a) such a modification involves routine optimization of thicknesses within the prior art conditions, and (b) such a modification involves a mere change in the size of a component. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See MPEP 2144.05(II)(A). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955.  See MPEP 2144.04 (IV).


Claims 16 are rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2012/0305014) in view of Luke (US 4104431) and Manjiklan (US 3909279) as applied to claim 1 above, and further in view of Cecchetto et al. (US 2009/0293894).
Regarding claim 16, modified Richardson discloses the mouthpiece as discussed above with respect to claim 1, wherein granulated flavorant material may be included in the window (para. 4).
However, modified Richardson is silent as to a breakable capsule which is visible through the substantially transparent wrapper. 
Cecchetto teaches a smoking article (abstract) comprising a filter (4; Fig. 1) having a transparent section (7) including either cellulosic beads (i.e. a granulated flavorant material) a flavor containing breakable capsule (para. 36, 64; ) which is partially visible through the transparent section (para. 37). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have substituted the granulated flavorant material of modified Richardson for the breakable capsule of Cecchetto because such a modification involves a mere substitution of equivalents known for the same purpose of flavor delivery in a transparent section (Cecchetto; para. 37). 

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Richardson et al. (US 2012/0305014) in view of Luke (US 4104431) and Manjiklan (US 3909279) as applied to claim 1 above, and further in view of Besso et al. (US 2014/0290678).
Regarding claim 19, modified Richardson discloses the mouthpiece as discussed above with respect to claim 1, wherein the adhesive is applied at a rate of 5-20 g/90 m of paper (Luke; col. 2, ll. 55-57).
However, modified Richardson does not explicitly teach the agent in an amount of 0.5 mg-1.5 mg.
Besso teaches a smoking article with a color change segment (title), the filter segment having a window providing in the tipping paper to allow a user to see a color change after breaking a capsule (para. 54), wherein the mouthpiece is 20-50 mm (para. 71).
"[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). A change in size is generally recognized as being within the level of ordinary skill in the art. In re Rose, 105 USPQ 237 (CCPA 1955).  See MPEP 2144.04 (IV).
Regarding the claim limitation “0.5 mg to about 1.5 mg,” modified Richardson discloses at least an overlapping range of the adhesive. For example, a 20 mm filter with an applied rate of 5g/90m is equivalent to an amount of 1.11 mg (20*5/90). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. See MPEP 2144.05(I).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SONNY V NGUYEN whose telephone number is (571)272-8294. The examiner can normally be reached Monday - Thursday; 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H Wilson can be reached on (571) 270-3882. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 

/SONNY V NGUYEN/Examiner, Art Unit 1747                                                                                                                                                                                                        
/FRANCISCO W TSCHEN/Primary Examiner, Art Unit 1712